Judgment, Supreme Court, New York County (Mary McGowan Davis, J., at hearing; Edward McLaughlin, J., at jury trial and sentence), rendered May 13,1999, convicting defendant of attempted murder in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing him to an aggregate term of 25 years to life, unanimously affirmed.
The record supports the court’s finding that there had been an independent source for the police officers’ identification of defendant. There is no basis upon which to disturb the court’s determinations concerning credibility (see, People v Prochilo, 41 NY2d 759, 761). Viewing the hearing evidence as a whole and weighing all relevant factors, most notably the officers’ ample opportunity to observe defendant during the commission of the crime, we conclude that the People established independent source by clear and convincing evidence (see, People v Williams, 222 AD2d 149, lv denied 88 NY2d 1072). We also find that defendant received meaningful representation at the hearing (see, People v Benevento, 91 NY2d 708, 713-714). There is no basis upon which to conclude that the result of the hearing would have been different if counsel had pursued the lines of inquiry and argument that defendant now claims counsel should have pursued.
When two defense witnesses repeatedly attested to defendant’s good character, one of them adding that this good character was known to “the whole neighborhood,” this opened the door to questioning regarding defendant’s previous conviction for possession of a weapon (see, People v Rojas, 97 NY2d 32, 38).
*308We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Williams, P.J., Nardelli, Tom, Lerner and Friedman, JJ.